Gest, J.,
This is the petition of Anna Krull, daughter of Henry Krull, Jr., deceased, who was a son of the testator, praying for a citation directed to Albert G. Krull, as trustee, to file an account of the rents of No. 439 George Street. The answer denies the title of the petitioner, and in effect is a demurrer to the petition.
It does not seem necessary to recite the will of the testator or the facts of the case in extenso, inasmuch as it clearly appears that the petitioner claims that she and her' brother and her sister are owners of the premises in question as devisees under the will, and the respondent, on the other hand, claims that he and his sister are the owners and devisees thereof, either under paragraph seven or under the residuary clause of the will. We can discover nothing in the will that constitutes the respondent a trustee, and he, therefore, cannot be cited in this court to account as such. Either the children of Henry Krull, Jr., are the owners or the respondent and his sister are the owners of the property. The petitioner’s remedy, if the respondent has collected rents that belong to her, is by suit in the Court of Common Pleas, or she may try the title in an action of ejectment. This court has no jurisdiction.
The petition is dismissed.
Lamorelle, P. J., absent.